Per Curiam.
This is a defendant’s appeal from a judgment of the District Court of the Second Judicial District of the county of Monmouth. The plaintiffs’ suit, according to the state of demand, was “for labor done and material furnished,” $104. The defendant employed counsel. The case was adjourned to August 6th, 1923. On August 4th, 1923, defendant’s counsel notified the defendant that he would have to get another attorney. August 4th was on Saturday. On Monday, at nine A. m., the defendant endeavored to get his present attorney. She could not attend court on that clay. She also’ considered the time for preparation for trial was too short. The defendant went to court, asked for an adjournment of his case, and the court refused to grant the adjournment. One of the plaintiffs was sworn and testified. The defendant did not testify. A judgment for the plaintiff was rendered by the court. The defendant sought to obtain a new trial. He filed a petition and obtained a rule to show cause, and an order to take, depositions was granted. From the record we are unable to tell what disposition was made of this rule, *737but presumably it was discharged as the defendant has taken an appeal from the judgment. The case was settled by the court. The court, in its findings, says that evidence of the plaintiffs’ claim was given; that the defendant appeared but. was not sworn, and that judgment was given for the plaintiffs. The defendant, in his grounds of appeal, claims, first, that the state of demand is insufficient, as it did not fairly apprise the defendant of the state of facts which it was intended to prove. This point was not raised in the lower court. It is not, therefore, available in.this court. In order for a ground of appeal to be available in this court, in an appeal from a District Court, it must be upon some question of law or upon the admission or rejection of evidence, upon which the District Court has ruled, and to which ruling the party appealing fias entered his objection to the court’s determination.
It is urged in the second place in behalf of the defendant that the District Court should have granted the defendant’s request for an adjournment. Whether or not a trial shall be postponed is a matter within the discretion of the trial court. In the present case it was not urged below that it was an abuse of judicial discretion not to have granted an adjournment, and no objection to the court's ruling was entered. This ground of appeal we are constrained to find is not available to the appellant. From the facts as printed in the state of the case it seems to us that the defendant acted witli diligence in the matter of obtaining another attorney to represent 1dm. Under such circumstances it is customary, we think, to grant a short adjournment.
The appellant further contends that there was no written evidence presented by the plaintiff who testified. This was not necessary. This point was not raised in the court below". It is not available here.
The judgment will lie affirmed.